Citation Nr: 0314979	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-08 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the back.


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from February 1953 to December 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


REMAND

The Board finds that additional development is necessary in 
this case.  The veteran has filed a claim of entitlement to 
service connection for residuals of a gunshot wound to the 
back.  In particular, he asserted that he was shot in the 
left shoulder during service in either 1953 or 1954 and that 
the bullet was not removed.  He now contends that the bullet 
and its fragments have shifted towards his spine, causing 
back pain and impairment.  The Board recognizes that the 
veteran's service medical records, except for a December 1954 
separation examination, are absent from the claims folder and 
are presumed to have been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The Board notes that other service records may 
exist that may be relevant to the veteran's claim. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should contact the veteran and 
ask him to provide as much information as 
possible about the specific date and 
location he received his gunshot wound to 
the left shoulder during service.  He 
should also be requested to provide the 
complete designation of his unit when he 
served in Korea, i.e. company, battalion, 
regiment etc. at that time.  (The RO 
should note that in 1984, the veteran 
claimed that he had been shot in the 
stomach in Korea in 1953 and that he was 
with Battery A, 12th Field Artillery and 
seen at the 1st Aid Station.).  Also ask 
the veteran to provide as much 
information as possible about the 
specific dates and places of treatment 
for his gunshot wound, including the 
name(s) of the military hospital(s) or 
clinic(s), if known, and the location(s) 
of the hospital(s) or clinic(s).  When 
the veteran responds, furnish this 
information to the National Personnel 
Records Center (NPRC), or any other 
appropriate custodian of such records, to 
request the veteran's service personnel 
records, all available morning reports, 
and all actual clinical records, 
concerning the period(s) of treatment 
identified.  The NPRC should indicate 
whether a search has been made of Surgeon 
General Office extracts and the results 
of that search should be documented in 
the record.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  The record indicates that the veteran 
was treated at the VA Medical Center in 
Hines, Illinois in 1993, for a gunshot 
wound to his left shoulder.  Contact the 
VAMC in Hines, Illinois and obtain all 
treatment records, examinations, notes, 
consults, X-ray reports, and complete 
clinical records pertaining to the 
veteran's treatment.  If no such records 
can be found, or if they have been 
destroyed, as for specific confirmation 
of that fact.  

3.  Contact the Social Security 
Administration and request copies of the 
evidence relied upon by that agency to 
determine that the veteran was disabled, 
beginning December 1992.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for residuals of a gunshot 
wound to the back.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons and bases for the 
decision.  The veteran and his 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




